By the Court.
If the betterments made by the plaintiff on the defendants’ land, were done for his benefit, and at his request (as the jury have found) he thereby became liable; and an account thereof might be charged on book, and a recovery had in this action.
As to the issue being immaterial — the allegation, that the betterments were made by the direction of the deceased (whereby he became indebted to the plaintiff) was material; and that part of the issue being found, entitles the plaintiff to a recovery.
Note.— Chief Justice Law, excused himself from judging in this case.